Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims  8-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  newly added claims 8-14 differ from original claim 1 in  that original claim 1 recited the limitations  “a first transistor; a second transistor;  a third transistor; a fourth transistor; a capacitor…the first transistor has a polarity different from a polarity of the second transistor…” and therefore newly added  claims 8-14 are drawn to a separate and distinct invention from  previously claimed in  original claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments

Applicant's arguments filed 2/10/2021 have been fully considered.  Applicant has amended claim 1 and has added new claims 2-14.  Applicant’s arguments are made with respect to  applicant’s amendment of claim 1 and with respect to the newly added claims.  New grounds of rejection are made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2004/0036526 A1).
Lee discloses 
A semiconductor device, as Lee discloses an integrated circuit (Abstract) including
First to ninth transistors 206-217 (Fig. 2 and para. 0021-0023)
First and second capacitors 203, 205 (Fig. 2)

A gate of the first transistor 206 is electrically connected to a gate of the second transistor 207 (Fig. 2)
One of a source and drain of the first transistor 206 is connected to one of  a source and drain of the second transistor 207 and one of a source and drain of the fifth transistor 210 (Fig. 2)
The other of the source and drain of the first transistor 206 is connected to a gate of the fifth transistor 210, (through the connection which connects the inverters INV1, INV2, INV3 to an output terminal CLK in Fig. 2)
A gate of the third transistor 208 is connected to one of a source and drain of the fourth transistor 209 and a first electrode of the first capacitor 214 (Fig. 2)
One of a source and drain of the third transistor 208 is connected to the other of the source and drain of the fifth transistor 210 (Fig. 2)
The other of the source and drain of the third transistor 208 is connected to one of a source and drain of the sixth transistor 212 (Fig. 2)
The other of the source and drain of the fifth transistor 210 is connected to one of a source and drain of the seventh transistor 213 (Fig. 2)
The other of the source and drain of the seventh transistor 213 is connected to one of a source and drain of the ninth transistor 217 (Fig. 2)
A gate of the seventh transistor 213 is connected to one of a source and drain of the eighth transistor 215 and a first electrode of the second capacitor 216 (Fig. 2)
A second electrode of the second capacitor 216 is electrically connected to the other of the source and drain of the second transistor 207 (Fig. 2)  and
.

Claims  2 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (US 2004/0036526 A1) as applied to claim 1 above.
Re claim 2:  Lee discloses the limitations of claim 1 as stated above.  Lee also discloses 
           The other of the source and drain of the first transistor 206
             connected to a high potential power supply line PWL (Fig. 2 and para. 0021)
            and the other of the source and drain of the second transistor is 
             connected to a low potential power supply line Vdd int (para. 0019 and Fig. 2)
                      the first transistor is p channel, the second transistor is n channel, as Lee discloses each inverter includes a PMOS transistor and an NMOS transistor (para. 0023).
Lee is silent with respect to the order of the PMOS and the NMOS in the inverters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inverters disclosed by Lee with the PMOS as the first transistor and the NMOS as the second transistor because the reversal of parts is obvious (MPEP  2144.04 (VI)(A))
Re claim 7:  Lee discloses the inverters (INV) in Fig. 2 have a PMOS and an NMOS transistor (para. 0023).
Lee is silent with respect to the order of the PMOS and the NMOS in the inverters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inverters disclosed by Lee with the PMOS as the first transistor and the NMOS as the second transistor because the reversal of parts is obvious (MPEP  2144.04 (VI)(A))

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0036526 A1) as applied to claims 1 and 5 above, and further in view of Ofuji et al  (US 2010/0085081 A1)(“Ofuji”).
  Lee discloses the limitations of claims 1 and 5 as stated above.  Lee is silent with respect to the semiconductor including Zn and one of Al, Ga, Y, and Sn.
     Ofuji, in the same field of endeavor of forming inverters (Abstract), discloses the oxide semiconductor includes Zn (para. 0007 and 0008) and one of Al, Ga, Y, and Sn, as Ofujji discloses Ga (para. 0068).  Ofuji includes that all of the transistors include metal oxide semiconductor channel layers (para. 0140-0143) which satisfies that third, fifth, sixth, and seventh transistor and ninth transistor each include an oxide semiconductor in a channel formation region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Ofuji with the device disclosed by Lee in order to obtain the benefit disclosed by Ofuji of control of desirable properties of the channel layer (Ofuji, para. 0009). 
                      Re claims 4 and  6:  Ofuji discloses the oxide semiconductor includes Zn (para. 0007 and 0008) and one of Al, Ga, Y, and Sn, as Ofujji discloses Ga (para. 0068). 
                       Re claim 5:  Ofuji includes that all of the transistors include metal oxide semiconductor channel layers (para. 0140-0143) which satisfies that the second transistor each include an oxide semiconductor in a channel formation region.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895